Duckworth, Chief Justice.
This case, being a plain suit for damages and involving also a question of subrogation under Code (Ann. Supp.) § 114-403 (Ga. L. 1922, pp. 185, 186; 1937, pp. 528, 530), as interpreted by later court decisions, comes within the jurisdiction of the Court of Appeals and not the Supreme Court. Code (Ann.) §§ 2-3704, 2-3708. Accordingly, it must be

Transferred to the Court of Appeals.


All the Justices concur.

T. Elton Drake, John M. Williams, George A. Durden, for plaintiff in error.
Love joy & 'Mayer, Walter D. Sanders, Lipford & Stripling, contra.